Citation Nr: 0010967	
Decision Date: 04/26/00    Archive Date: 05/04/00

DOCKET NO.  94-25 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved disability pension benefits.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran had active service from January 1955 to January 
1958.  This is an appeal from a September 1993 decision by 
the Department of Veterans Affairs (VA) Regional Office 
Detroit, Michigan, Committee on Waivers and Compromises which 
denied entitlement to waiver of recovery of an overpayment of 
improved disability pension benefits.  The overpayment was 
initially in the amount of $26,401.  In January 1996 the 
veteran testified at a hearing before a member of the Board 
of Veterans' Appeals (Board) sitting at the Regional Office.  
In November 1996 the Board remanded the case to the Regional 
Office for further action.  In May 1999 the Regional Office 
received information from the Social Security Administration 
that the veteran had received his initial Social Security 
benefits check in April 1990.  In August 1999 the Regional 
Office reinstated the veteran's improved disability pension 
effective November 1, 1988.  The pension was terminated 
effective May 1, 1990, due to excess income consisting of his 
Social Security benefits.  These actions reduced the 
overpayment to $16,613.  The veteran's request for waiver of 
recovery of the overpayment, as reduced, remained denied by 
the Regional Office.  The case is again before the Board for 
further appellate consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
Regional Office.  

2.  In March 1989 the veteran was awarded improved disability 
pension commencing in November 1988.  His award was based on 
no income from any source as reported by him.  

3.  On Eligibility Verification Reports dated in November 
1989, November 1990 and November 1991 the veteran reported 
that he had no income from any source, including no Social 
Security benefits.  In February 1997 he reported that he had 
received his first Social Security check in March 1991.  

4.  The veteran had received his initial Social Security 
benefits check in April 1990.  In April 1991 he received over 
$14,000 from Social Security in retroactive benefits.  

5.  The veteran's denial of knowledge of the Eligibility 
Verification Report information submitted in November 1990 
and November 1991 is not credible.

6.  There was a willful intent on the part of the veteran to 
obtain VA benefits to which he was not entitled. 


CONCLUSION OF LAW

There was bad faith on the part of the veteran in creation of 
the overpayment of improved disability pension benefits.  
38 U.S.C.A. §§ 5107, 5302 (West 1991); 38 C.F.R. § 1.965 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In its September 1993 decision, the Regional Office Committee 
on Waivers and Compromises held that the veteran had 
willfully misrepresented his economic status so that he could 
continue to receive VA benefits or, at the very least, his 
actions constituted bad faith on his part.  In the November 
1999 supplemental statement of the case it was noted that the 
Committee on Waivers and Compromises had again found that 
there was a lack of good faith on the part of the veteran in 
failing to report his receipt of Social Security benefits to 
the VA and in continuing to accept the full amount of both of 
his VA disability pension benefits and the Social Security 
benefits.  

The law precludes waiver of recovery of an overpayment or 
waiver of collection of any indebtedness where there exists, 
in connection with the claim for such waiver, an indication 
of fraud, misrepresentation or bad faith on the part of the 
claimant.  38 U.S.C.A. § 5302(c).  

As used in 38 U.S.C.A. §§ 110 and 1159 and implementing 
regulations, fraud means an intentional misrepresentation of 
fact or the intentional failure to disclose pertinent facts, 
for the purpose of obtaining or retaining eligibility for VA 
benefits with knowledge that the misrepresentation or failure 
to disclose may result in the erroneous award or retention of 
such benefits.  38 C.F.R. § 3.1(aa).  Fraud and 
misrepresentation both contain common characteristics and are 
considered as a single element.  The burden of proof to 
establish fraud or misrepresentation lies solely with the VA.  

Bad faith generally describes unfair or deceptive dealing by 
one who seeks to gain thereby at another's expense.  
38 C.F.R. § 1.965.  The burden of proof lies solely with the 
VA.  

In this case, the record reflects that the veteran was 
initially awarded pension benefits based on a claim he 
submitted via his representative in October 1988, wherein he 
denied any income of any type and stated that he had not 
applied for, and was not in receipt of, Social Security.  
When the benefits were awarded in March 1989, he was informed 
that the award was based on no countable income from any 
source, including Social Security.  He was also informed that 
he was to immediately report the receipt of any income, and 
any changes in income.  VA Form 21-8768, Disability Pension 
Award Attachment, which sets out the income limits and income 
reporting requirements in even greater detail, was also 
enclosed.

After the initial award, the veteran remained in receipt of 
improved disability pension benefits based on his reports 
that he had no income from any source, including Social 
Security benefits.  On Eligibility Verification reports dated 
in November 1989, November 1990 and November 1991 it was 
reported that he had no income from any source, including no 
Social Security benefits.  However, information provided by 
the Social Security Administration reflects that the veteran 
began receiving Social Security benefits in May 1990, and 
received a large retroactive payment in March 1991.  Thus, 
the information entered on the November 1989 and 1990 reports 
that the veteran was not in receipt of Social Security 
benefits was untrue. 

When it was initially determined that the veteran was in 
receipt of Social Security benefits in 1992, the veteran was 
asked to provide information as to when his benefits 
commenced.  He failed to respond to that request.  In his 
appeal of January 1994 the veteran denied asking for pension 
benefits; but also stated that when he signed up for it, he 
was told that Social Security had no effect on VA pension.  
He also denied ever having received, or ever having filled 
out a financial information form.  

At the January 1996 hearing the veteran testified that his 
initial application for VA disability pension benefits was 
completed by an individual at the VA hospital who informed 
him that Social Security benefits and VA benefits did not 
interfere with each other.  He advised the veteran that he 
was eligible for the VA disability pension and that he would 
submit an application for the veteran.  The veteran testified  
that he signed the November 1989 Eligibility Verification 
Report, but he did not sign the November 1990 and November 
1991 Eligibility Verification Reports.  He acknowledged that 
the reports bore his correct mailing address, but claimed to 
be unaware of how the forms could have been sent to his 
address and returned to the VA without him seeing them and 
signing them unless they did not arrive at his address.  He 
did state that he had been having difficulty with his mail 
service.  He stated that he was sure there were also pension 
checks that he did not receive.  He resided in a house with a 
woman who took care of him and had been residing there for 
some 8 or 10 years 

The Board has examined the Eligibility Verification Reports 
dated in November 1989, November 1990 and November 1991 and 
the signature on the November 1989 report does appear to 
differ in some respects from those on the November 1990 and 
November 1991 reports.  However, the Board does not find it 
at all credible that an individual, unknown to the veteran, 
would intercepted the reports from the veteran's mail, 
complete them falsely, and then return them to the VA.  It is 
much more plausible that the veteran either altered his 
signature in anticipation of being caught in a deception, or 
possibly had another individual sign the forms for him.  The 
veteran would therefore be responsible for the income 
information entered on the forms, which, as noted previously, 
was untrue.  This conclusion is buttressed by other examples 
of deceptive, or misleading information submitted by the 
veteran in conjunction with this case, such as his denial in 
his appeal of ever having received, or returned any financial 
information requests; his rather absurd claim that a trained 
benefits counselor had told him that Social Security benefits 
had no effect on pension (which is quite inconsistent with 
written information he was furnished); and his delayed, and 
then misleading information on when he had actually begun to 
receive Social Security benefits.  

The Board can only conclude that the veteran's communications 
of record constitute a uniform pattern of deceptive dealing 
which fully proves that there was a willful intent on the 
part of the veteran to obtain or retain VA benefits to which 
he was not entitled.  Thus, the Board finds that there was 
bad faith on the part of the veteran in creation of the 
overpayment and his request for waiver of recovery of the 
indebtedness is barred on the basis of that factor, 
regardless of other equitable factors which may be present 
such as financial hardship.  38 U.S.C.A. § 5302; 38 C.F.R. 
§ 1.965.  


ORDER

Entitlement to waiver of recovery of an overpayment of 
improved disability pension benefits is not established.  The 
appeal is denied.  


		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

 
- 6 -

- 1 -


